         Case 7:20-cv-09709-NSR Document 28 Filed 07/29/21 Page 1 of 11




MEMORANDUM ENDORSEMENT
Thomas v. C.O. S. Matesic, et al.,
7:20-cv-09709-NSR
                                                                                7/29/2021
The Court received Plaintiff’s attached “Affidavit in Support for Entry of Default Judgment.”
The Court granted Defendants Hurley Hopkins, Heriberto Nieves, Simun Matesic, and Nichols
Drewes’ request for leave to file a motion to dismiss with the following schedule: moving papers
shall be served (not filed) on September 8, 2021; opposition papers shall be served (not filed) on
October 8, 2021; reply papers shall be served on October 25, 2021. (ECF No. 26.) The Court also
granted Defendant Norfleet an extension to respond to the Complaint and he must do so on or
before August 23, 2021. (ECF No. 23.) Both orders are also attached here.

Accordingly, Plaintiff’s application is denied as moot at this time.

The Clerk of Court is directed to terminate the motion at ECF No. 27 and to mail a copy of this
memorandum endorsement to pro se Plaintiff at the address on ECF and to show service on the
docket.




Dated: July 29, 2021
       White Plains, NY
Case 7:20-cv-09709-NSR Document 28 Filed 07/29/21 Page 2 of 11
Case
Case7:20-cv-09709-NSR
     7:20-cv-09709-NSR Document
                       Document28
                                27 Filed
                                   Filed07/29/21
                                         07/28/21 Page
                                                  Page32of
                                                        of11
                                                           4
Case
Case7:20-cv-09709-NSR
     7:20-cv-09709-NSR Document
                       Document28
                                27 Filed
                                   Filed07/29/21
                                         07/28/21 Page
                                                  Page43of
                                                        of11
                                                           4
Case
Case7:20-cv-09709-NSR
     7:20-cv-09709-NSR Document
                       Document28
                                27 Filed
                                   Filed07/29/21
                                         07/28/21 Page
                                                  Page54of
                                                        of11
                                                           4
         Case
         Case7:20-cv-09709-NSR
              7:20-cv-09709-NSR Document
                                Document28
                                         26 Filed
                                            Filed07/29/21
                                                  07/27/21 Page
                                                           Page61of
                                                                 of11
                                                                    4




MEMORANDUM ENDORSEMENT
                                                                                 7/27/2021

Thomas v. N.Y. Department of Corrections Community Supervision et al.,
20 CV 9709 (NSR)

The Court has received Defendants’ letter motion for leave to file a motion to dismiss the
complaint (ECF No. 25.) Pro se Plaintiff did not file a response.
The Court waives the pre-motion conference requirement and grants Defendants leave to file
their motion to dismiss as follows: moving papers shall be served (not filed) on September 8,
2021; opposition papers shall be served (not filed) on October 8, 2021; all reply papers shall be
served on October 25, 2021.
Defendants shall file all motion papers—including any opposition papers—on the reply date,
October 25, 2021. Defendants shall provide two hard courtesy copies of all motion papers to
chambers as they are served.
The Clerk of Court is directed to terminate the motion at ECF No. 25, mail a copy of this
memorandum endorsement to pro se Plaintiff at the address on ECF, and show service on the
docket.

Dated: July 27, 2021
       White Plains, NY
            Case
            Case7:20-cv-09709-NSR
                 7:20-cv-09709-NSR Document
                                   Document28
                                            25 Filed
                                            26 Filed07/29/21
                                                     07/21/21 Page
                                                     07/27/21 Page72
                                                                   1of
                                                                     of11
                                                                       3
                                                                       4




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                LITIGATION BUREAU



                                         Writer’s Direct Dial: (212) 416-8659

                                                   July 21, 2021

  VIA ECF
  Honorable Nelson S. Román
  United States District Court
  Southern District of New York
  300 Quarropas Street
  White Plains, NY 10601

                   Re: Thomas v. DOCCS, 20 Civ. 9709 (NSR)

  Dear Judge Román:

         This Office represents Defendants Hurley Hopkins, Heriberto Nieves, Simun Matesic, and
  Nichols Drewes (“Defendants”), employees of the New York State Department of Corrections and
  Community Supervision (“DOCCS”), in the above-referenced action. I write to respectfully
  request a pre-motion conference regarding Defendants’ proposed motion to dismiss.

          Defendants seek dismissal of the Complaint pursuant to Federal Rule of Civil Procedure
  12(b)(1) and 12(b)(6), and 42 U.S.C. § 1997(e)(e) on grounds that: (1) Plaintiff fails to allege a
  medical indifference claim; (2) Plaintiff fails to allege a substantive due process claim; (3)
  Defendant Drewes was not personally involved; (4) Defendants are entitled to qualified immunity;
  (5) Claims against Defendants in their official capacity are barred by the Eleventh Amendment;
  and (6) Plaintiff’s claims for emotional distress damages are barred by 42 U.S.C. § 1997(e)(e).

  Point I: Plaintiff Fails to Establish a Deliberate Indifference Claim Against Defendants

          In order to assert an Eighth Amendment claim for medical indifference, a plaintiff must
  establish that a defendant acted with “deliberate indifference to a substantial risk of serious harm.”
  Farmer v. Brennan, 511 U.S. 825, 828 (1994). A deliberate indifference claim includes 1) an
  objective test, and 2) a subjective test. Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998).
     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                  WWW.AG.NY.GOV
          Case
          Case7:20-cv-09709-NSR
               7:20-cv-09709-NSR Document
                                 Document28
                                          25 Filed
                                          26 Filed07/29/21
                                                   07/21/21 Page
                                                   07/27/21 Page83
                                                                 2of
                                                                   of11
                                                                     3
                                                                     4




        Here, Plaintiff fails to plead facts sufficient to show he suffered from a sufficiently serious
medical condition, or that any Defendants were deliberately indifferent to such a condition. While
hemophilia could arguably constitute a serious medical condition, Plaintiff does not allege any
denial of treatment, only the most trivial delays. (Dkt. No. 2, pp. 5, 6, 14). These trivial incidents
were not objectively serious delays in treatment, and did not worsen Plaintiff’s medical condition,
so are not actionable under the Eighth Amendment. Smith v. Carpenter, 316 F.3d 178, 186 (2d Cir.
2003). Accordingly, the medical indifference claims should be dismissed.

Point II: Plaintiff Fails to Allege a Substantive Due Process Claim
        Plaintiff fails to plead a violation of his medical privacy. Plaintiff alleges that Defendants
violated his medical privacy in that Defendant Hopkins asked questions of Plaintiff’s nurse such
as “how long does this medicine take to administer?” and “how long does it take to recover?” (Dkt
No. 2, p. 5); that Defendant Hopkins later disclosed Plaintiff’s condition to other inmates (Dkt No.
2, p. 6); and that Defendants Matesic, Nieves, and Drewes inadvertently disclosed Plaintiff’s
medical condition by talking amongst themselves and fellow staff members (Dkt No. 2, p. 6).
These actions were, at most, minimal intrusions into Plaintiff’s medical privacy, and are supported
by both legitimate penological and obvious medical reasons.
        Each of the alleged acts by Defendants was reasonably related to legitimate penological
interests and, at most, were minimally intrusive. Plaintiff suffers from a severe bleeding disorder
that could require immediate medical treatment. (Dkt. No. 2, p. 5). The questions attributed to
Defendant Hopkins were directed towards medical professionals and are not even alleged to have
been arbitrary or malicious. (Dkt No. 2, p. 5). Additionally, there are valid, and indeed compelling
reasons why correction officers, who are tasked with prisoner safety, should be aware of an
inmate’s medical condition that may require emergency treatment. Accordingly, Plaintiff’s
substantive due process claims must fail.
Point III: Defendant Drewes is Not Alleged to Have Been Personally Involved

        Plaintiff’s Complaint is a veritable hodgepodge of conclusory statements but allege no
factual allegations against Defendant Drewes that could serve as the basis for liability under
Section 1983. “[A] plaintiff must plead that each Government-official defendant, through the
official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,
676 (2009). Accord Tangretti v. Bachmann, 983 F.3d 609, 619 (2d Cir. 2020) (holding that the
Circuit’s prior five-factor test for supervisory liability under Colon was no longer good law after
Iqbal).

        Here, the Complaint contains no non-conclusory allegations against Defendant Drewes.
(Dkt No. 2, pp. 5-6). The Complaint contains no allegations from which it can be reasonably
inferred that Defendant was personally involved in a purported violation of Plaintiff’s
constitutional rights. Moreover, it appears Defendant Drewes is named and sued here simply
because he was in the prison chain of command. “[M]ere linkage in the prison chain of command
is insufficient to implicate a [senior prison official] in a § 1983 claim.” Richardson v. Goord, 347

   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                WWW.AG.NY.GOV
             Case
             Case7:20-cv-09709-NSR
                  7:20-cv-09709-NSR Document
                                    Document28
                                             25 Filed
                                             26 Filed07/29/21
                                                      07/21/21 Page
                                                      07/27/21 Page94
                                                                    3of
                                                                      of11
                                                                        3
                                                                        4




F.3d 431, 435 (2d Cir. 2003). Accordingly, the claims against Defendant Drewes should be
dismissed.

Point IV: Defendants Are Entitled to Qualified Immunity

         Defendants are also entitled to qualified immunity. “[G]overnment officials performing
discretionary functions generally are granted a qualified immunity and are ‘shielded from liability
for civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.’” Wilson v. Layne, 526 U.S.
603, 609 (1999) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Because the allegations
are insufficient to allege that Defendants violated any federal rights of Plaintiff, they necessarily
fail to allege that he violated a federal right that was “clearly established” at the time of the incident.
Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 135 (2d Cir. 2013) (defendant is
entitled to qualified immunity if it is not alleged he was personally involved in a constitutional
violation).

Point V: Official Capacity Claims are Barred by the Eleventh Amendment

        Plaintiff bring claims against Defendants in their official capacity. Claims asserted against
Defendants for damages in their official capacity are considered claims against the State itself, and
thus, barred by the Eleventh Amendment and sovereign immunity. See Kentucky v. Graham, 473
U.S. 159, 169 (1985). Accordingly, Plaintiff’s claims against Defendants in their official capacity
must be dismissed for lack of subject matter jurisdiction.

Point VI: Plaintiff’s Claims For Damages Should Be Dismissed

        42 U.S.C. § 1997(e)(e) bars a prisoner from bringing an action in federal court seeking
recovery for mental or emotional injuries without a prior showing of physical injury. See
Thompson v. Carter, 284 F.3d 411, 416, 419 (2d Cir. 2002). Here, Plaintiff alleges no physical
injuries, only various emotional injuries including “ridicule,” and general “pain.” (Dkt No. 2, p.
7). As such, Plaintiff’s claims for damages for emotional distress are barred.

           We thank the Court for its attention to this matter.

                                                                         Respectfully submitted,

                                                                          /s/ Ian Ramage
                                                                         Ian Ramage
                                                                         Assistant Attorney General
                                                                         Ian.Ramage@ag.ny.gov
cc:        Steven Thomas, DIN 13A3947
           Woodbourne Correctional Facility
           99 Prison Road, PO Box 100
           Woodbourne, NY 12788-1000


      28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                   WWW.AG.NY.GOV
Case 7:20-cv-09709-NSR Document 28 Filed 07/29/21 Page 10 of 11
          Case
           Case7:20-cv-09709-NSR
                7:20-cv-09709-NSR Document
                                   Document28
                                            22 Filed
                                            23  Filed07/29/21
                                                      07/19/21 Page
                                                      07/20/21  Page11
                                                                     2 of 2
                                                                          11

Judge Nelson S. Román                                                                                        Page 2
July 19, 2021


                                                                               /s/ Ian Ramage
                                                                              Ian Ramage
                                                                              Assistant Attorney General
                                                                              (212) 416-8659
                                                                              Ian.Ramage@ag.ny.gov


cc:      Steven B. Thomas, DIN 13-A-3947
         Woodbourne Correctional Facility
         99 Prison Road
         PO Box 1000
         Woodbourne, NY 12788-1000
         (via mail)




      28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                 http://www.ag.ny.gov
